             Case 2:18-cv-01773-RSM Document 31 Filed 06/20/19 Page 1 of 22



 1                                                  THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8

 9   JAMES GINZKEY, RICHARD                              Case No.: 2:18-cv-01773-RSM
10   FITZGERALD, CHARLES CERF, BARRY
     DONNER, and on behalf of the class members          DEFENDANT NATIONAL
11   described below,                                    SECURITIES CORPORATION’S
                                                         ANSWER TO PLAINTIFFS’
12                  Plaintiffs,                          COMPLAINT-CLASS ACTION
13          v.
14
     NATIONAL SECURITIES CORPORATION,
15   a Washington Corporation,

16                  Defendant.
17

18          Defendant National Securities Corporation (“Defendant” or “NSC”), by and through its
19   undersigned attorneys submits the following Answer to Plaintiffs’ Complaint. Except to the extent
20
     expressly admitted below, Defendant generally denies each and every allegation contained in the
21
     Complaint, each and every purported cause of action in it, and further denies that Plaintiffs have
22
     been damaged in the manner alleged. Defendant denies the allegations in Plaintiffs’ unnumbered
23

24   introductory paragraph. Because the headings in the Complaint are not allegations, Defendant

25   does not respond to them. To the extent a response to the headings is necessary, Defendant denies

26   the allegations contained in any headings.
27
      DEFENDANT’S ANSWER TO                                            BAKER & HOSTETLER LLP
      PLAINTIFFS’ COMPLAINT                                            999 Third Avenue, Suite 3600
      Case No.: 2:18-CV-1773                                           Seattle, WA 98104-4040
                                                                       Telephone: (206) 332-1380
                Case 2:18-cv-01773-RSM Document 31 Filed 06/20/19 Page 2 of 22



 1                                 I.   NATURE OF THE ACTION

 2          1.      In response to paragraph 1 of the Complaint, Defendant admits that Beamreach was

 3   a California-based company that held itself out as providing one of the world’s best combination

 4   of high performance and low-cost solar energy production for the residential and commercial solar

 5   markets. Defendant denies the remaining allegations therein.

 6          2.      In response to paragraph 2 of the Complaint, Defendant admits that Beamreach was

 7   founded in 2007. Defendant denies all remaining allegations therein.

 8          3.      In response to paragraph 3 of the Complaint, Defendant admits the allegations in

 9   the first sentence. In response to the second sentence, Defendant admits that some Plaintiffs

10   purchased securities in the Series D round consisting of preferred stock, which Beamreach started

11   offering in February 2015. In response to the third sentence, a secondary offering occurred starting

12   in September 2016. This was a Series D-1 equity offering that was later switched to a convertible

13   promissory note offering in November 2016. The terms of those offerings are contained in Private

14   Placement Memoranda that speak for themselves. Defendant denies the remaining allegations

15   therein.

16          4.      In response to paragraph 4 of the Complaint, Defendant admits that its investors

17   invested approximately $34.5 million in Beamreach. Defendant denies all remaining allegations

18   therein.

19          5.      In response to paragraph 5 of the Complaint, Defendant admits that Plaintiffs were

20   clients of NSC. The remaining allegations are a legal conclusion requiring no response. To the

21   extent a response is required, Defendant denies the allegations.

22          6.      In response to paragraph 6 of the Complaint, Defendant denies the allegations

23   therein.

24          7.      In response to paragraph 7 of the Complaint, Defendant denies the allegations

25   therein.

26

27
      DEFENDANT’S ANSWER TO                                             BAKER & HOSTETLER LLP
      PLAINTIFFS’ COMPLAINT - 2                                         999 Third Avenue, Suite 3600
      Case No. 2:18-CV-1773                                             Seattle, WA 98104-4040
                                                                        Telephone: (206) 332-1380
                Case 2:18-cv-01773-RSM Document 31 Filed 06/20/19 Page 3 of 22



 1                                II.   JURISDICTION AND VENUE

 2          8.      In response to paragraph 8 of the Complaint, Defendant admits the allegations

 3   therein.

 4          9.      In response to paragraph 9 of the Complaint, Defendant admits the allegations

 5   therein.

 6          10.     In response to paragraph 10 of the Complaint, Defendant lacks information

 7   regarding Plaintiffs’ citizenship. NSC admits that it is a citizen of Washington State.

 8          11.     In response to paragraph 11 of the Complaint, Defendant lacks information

 9   regarding the allegations therein and therefore denies same.

10          12.     In response to paragraph 12 of the Complaint, Defendant admits the allegations

11   therein.

12                         III.    PARTIES AND RELEVENT ENTITIES

13          13.     In response to paragraph 13 of the Complaint, Defendant admits that Ginzkey

14   purchased interests in Beamreach from NSC during the relevant time periods. Defendant lacks

15   information regarding Ginzkey’s citizenship and domicile.

16          14.     In response to paragraph 14 of the Complaint, Defendant admits that Fitzgerald

17   purchased interests in Beamreach from NSC during the relevant time periods. Defendant lacks

18   information regarding Fitzgerald’s citizenship and domicile.

19          15.     In response to paragraph 15 of the Complaint, Defendant admits that Cerf

20   purchased interests in Beamreach from NSC during the relevant time periods. Defendant lacks

21   information regarding Cerf’s citizenship and domicile.

22          16.     In response to paragraph 16 of the Complaint, Defendant admits that Donner

23   purchased interests in Beamreach from NSC during the relevant time periods. Defendant lacks

24   information regarding Cerf’s citizenship and domicile.

25          17.     In response to paragraph 17 of the Complaint, Defendant admits the allegations

26   therein.

27
      DEFENDANT’S ANSWER TO                                             BAKER & HOSTETLER LLP
      PLAINTIFFS’ COMPLAINT - 3                                         999 Third Avenue, Suite 3600
      Case No. 2:18-CV-1773                                             Seattle, WA 98104-4040
                                                                        Telephone: (206) 332-1380
                Case 2:18-cv-01773-RSM Document 31 Filed 06/20/19 Page 4 of 22



 1          18.     In response to paragraph 18 of the Complaint, Defendant admits the allegations in

 2   the first sentence and denies all remaining allegations therein.

 3                          IV.     ALLEGATIONS COMMON TO ALL COUNTS

 4          19.     In response to paragraph 19 of the Complaint, Defendant admits that Beamreach

 5   Solar, Inc. (f/k/a Solexel, Inc.) was incorporated in 2007. Defendant lacks information regarding

 6   the remaining allegations therein and therefore denies same.

 7          20.     In response to paragraph 20 of the Complaint, Defendant admits that Beamreach

 8   did not meet a sales projection or quota from February 2015 to February 2017. Defendant denies

 9   the remaining allegations therein.

10          21.     In response to paragraph 21 of the Complaint, Defendant lacks information

11   regarding the allegations therein and therefore denies same.

12          22.     In response to paragraph 22 of the Complaint, Defendant lacks information

13   regarding whether Beamreach received $17 million in grants from the Department of Energy and

14   therefore denies that allegation. Defendant denies the remaining allegations therein.

15          23.     In response to paragraph 23 of the Complaint, Defendant lacks information

16   regarding the allegations therein and therefore denies same.

17          24.     In response to paragraph 24 of the Complaint, Defendant admits that Beamreach

18   borrowed tens of millions of dollars by December 2014 and denies the remaining allegations

19   therein.

20          25.     In response to paragraph 25 of the Complaint, Defendant admits that Beamreach

21   and Opus Bank reached a debt financing agreement in or around December 2014 that was at

22   approximately 8% interest. The terms of that agreement speak for themselves.

23          26.     In response to paragraph 26 of the Complaint, Defendant denies the allegations

24   therein.

25          27.     In response to paragraph 27 of the Complaint, Defendant denies the allegations

26   therein.

27
      DEFENDANT’S ANSWER TO                                             BAKER & HOSTETLER LLP
      PLAINTIFFS’ COMPLAINT - 4                                         999 Third Avenue, Suite 3600
      Case No. 2:18-CV-1773                                             Seattle, WA 98104-4040
                                                                        Telephone: (206) 332-1380
                Case 2:18-cv-01773-RSM Document 31 Filed 06/20/19 Page 5 of 22



 1          28.     In response to paragraph 28 of the Complaint, Defendant denies the allegations

 2   therein.

 3          29.     In response to paragraph 29 of the Complaint, Defendant denies that the monthly

 4   payments for the lease were “extremely high” and admits the remaining allegations therein.

 5          30.     In response to paragraph 30 of the Complaint, Defendant denies the allegations

 6   therein.

 7          31.     In response to paragraph 31 of the Complaint, Defendant admits the allegations

 8   therein.

 9          32.     In response to paragraph 32 of the Complaint, Defendant admits the allegations

10   therein.

11          33.     In response to paragraph 33 of the Complaint, Defendant denies the allegations

12   therein.

13          34.     In response to paragraph 34 of the Complaint, Defendant admits the allegations

14   therein.

15          35.     In response to paragraph 35 of the Complaint, Defendant admits that by June 2016,

16   Beamreach’s expenses were approximately $3.2 million per month and had lost approximately

17   $48 million in 2015 and lost approximately $12 million in the first six months of 2016. Defendant

18   denies the remaining allegations therein.

19          36.     In response to paragraph 36 of the Complaint, Defendant admits that Beamreach

20   announced a reduction in its workforce in June 2016. Defendant denies the remaining allegations

21   therein.

22          37.     In response to paragraph 37 of the Complaint, Defendant denies the allegations

23   therein.

24          38.     In response to paragraph 38 of the Complaint, Defendant admits the allegations

25   therein.

26

27
      DEFENDANT’S ANSWER TO                                           BAKER & HOSTETLER LLP
      PLAINTIFFS’ COMPLAINT - 5                                       999 Third Avenue, Suite 3600
      Case No. 2:18-CV-1773                                           Seattle, WA 98104-4040
                                                                      Telephone: (206) 332-1380
                Case 2:18-cv-01773-RSM Document 31 Filed 06/20/19 Page 6 of 22



 1          39.     In response to paragraph 39 of the Complaint, Defendant denies the allegations

 2   therein.

 3          40.     In response to paragraph 40 of the Complaint, Defendant admits that as of February

 4   10, 2016, approximately $100 million of the $138 million was sold out. Defendant denies the

 5   remaining allegations therein.

 6          41.     In response to paragraph 41 of the Complaint, Defendant admits that the stock sold

 7   in the Series D Offering was offered at a value of $1.4994 per share and Beamreach’s valuation

 8   was set at $250 million. Defendant denies the remaining allegations therein.

 9          42.     In response to paragraph 42 of the Complaint, Defendant denies the allegations

10   therein.

11          43.     In response to paragraph 43 of the Complaint, Defendant admits that Beamreach

12   needed additional financing after the Series D Offering.       Defendant denies the remaining

13   allegations therein.

14          44.     In response to paragraph 44 of the Complaint, Defendant admits that in September

15   2016, Beamreach offered the Series D-1 Offering. The terms of that Offering are contained in a

16   Confidential Private Placement Memorandum that speaks for itself.          Defendant denies the

17   remaining allegations therein.

18          45.     In response to paragraph 45 of the Complaint, Defendant admits that Beamreach

19   amended the D-1 Offering to substitute preferred stock for a convertible secured promissory note.

20   The terms of that note offering are contained in a November 14, 2016 Supplement to Beamreach

21   Solar, Inc. Confidential Private Placement Memorandum and accompanying transaction

22   documents that speaks for themselves. Defendant denies all remaining allegations therein.

23          46.     In response to paragraph 46 of the Complaint, Defendant admits that the offering

24   of promissory notes was memorialized by a Form D filed with the SEC. This new Form D

25   disclosed a debt offering for Beamreach in the amount of $16.2 million of which approximately

26   $8 million remained to be sold. Defendant denies the remaining allegations therein.

27
      DEFENDANT’S ANSWER TO                                           BAKER & HOSTETLER LLP
      PLAINTIFFS’ COMPLAINT - 6                                       999 Third Avenue, Suite 3600
      Case No. 2:18-CV-1773                                           Seattle, WA 98104-4040
                                                                      Telephone: (206) 332-1380
                Case 2:18-cv-01773-RSM Document 31 Filed 06/20/19 Page 7 of 22



 1          47.     In response to paragraph 47 of the Complaint, Defendant admits that Beamreach

 2   filed for Chapter 7 bankruptcy on or around February 9, 2017. Beamreach’s bankruptcy filings

 3   speak for themselves. Defendant denies the remaining allegations therein.

 4          48.     In response to paragraph 48 of the Complaint, Defendant lacks information

 5   regarding the allegations therein and therefore denies same.

 6          49.     In response to paragraph 49 of the Complaint, Defendant admits that Beamreach

 7   did not file Chapter 11 bankruptcy. Defendant denies the remaining allegations therein.

 8          50.     In response to paragraph 50 of the Complaint, Defendant denies the allegations

 9   therein.

10          51.     In response to paragraph 51 of the Complaint, Defendant denies the allegations

11   therein.

12          52.     In response to paragraph 52 of the Complaint, the allegations therein are a legal

13   conclusion requiring no response. Rule 506 of Regulation D under the 1933 Act speaks for itself.

14   To the extent a response is required, Defendant denies the allegations therein.

15          53.     In response to paragraph 53 of the Complaint, Defendant admits the allegations

16   therein.

17          54.     In response to paragraph 54 of the Complaint, Defendant denies the allegations

18   therein.

19          55.     In response to paragraph 55 of the Complaint, the allegations therein are a legal

20   conclusion requiring no response. To the extent a response is required, Defendant denies the

21   allegations therein.

22          56.     In response to paragraph 56 of the Complaint, the allegations therein are a legal

23   conclusion requiring no response. To the extent a response is required, Defendant denies the

24   allegations therein.

25          57.     In response to paragraph 57 of the Complaint, Defendant admits the allegations

26   therein.

27
      DEFENDANT’S ANSWER TO                                             BAKER & HOSTETLER LLP
      PLAINTIFFS’ COMPLAINT - 7                                         999 Third Avenue, Suite 3600
      Case No. 2:18-CV-1773                                             Seattle, WA 98104-4040
                                                                        Telephone: (206) 332-1380
              Case 2:18-cv-01773-RSM Document 31 Filed 06/20/19 Page 8 of 22



 1          58.     In response to paragraph 58 of the Complaint, the allegations therein are a legal

 2   conclusion requiring no response. The rule and notices referenced therein speak for themselves.

 3   To the extent a response is required, Defendant denies the allegations therein.

 4          59.     In response to paragraph 59 of the Complaint, Defendant admits that it has a manual

 5   that details the requirement to perform due diligence when selling private placements.

 6          60.     In response to paragraph 60 of the Complaint, the allegations therein are a legal

 7   conclusion requiring no response. To the extent a response is required, Defendant denies the

 8   allegations therein.

 9          61.     In response to paragraph 61 of the Complaint, the allegations therein are a legal

10   conclusion requiring no response. To the extent a response is required, Defendant denies the

11   allegations therein.

12          62.     In response to paragraph 62 of the Complaint, FINRA’s guidance speaks for itself.

13   To the extent a response is required, Defendant denies the allegations therein.

14          63.     In response to paragraph 63 of the Complaint, the allegations therein are a legal

15   conclusion requiring no response. To the extent a response is required, Defendant denies the

16   allegations therein.

17          64.     In response to paragraph 64 of the Complaint, the allegations therein are a legal

18   conclusion requiring no response. To the extent a response is required, Defendant denies the

19   allegations therein.

20          65.     In response to paragraph 65 of the Complaint, the allegations therein are a legal

21   conclusion requiring no response. To the extent a response is required, Defendant denies the

22   allegations therein.

23          66.     In response to paragraph 66 of the Complaint, the allegations therein are a legal

24   conclusion requiring no response. To the extent a response is required, Defendant denies the

25   allegations therein.

26

27
      DEFENDANT’S ANSWER TO                                             BAKER & HOSTETLER LLP
      PLAINTIFFS’ COMPLAINT - 8                                         999 Third Avenue, Suite 3600
      Case No. 2:18-CV-1773                                             Seattle, WA 98104-4040
                                                                        Telephone: (206) 332-1380
                Case 2:18-cv-01773-RSM Document 31 Filed 06/20/19 Page 9 of 22



 1          67.     In response to paragraph 67 of the Complaint, the allegations therein are a legal

 2   conclusion requiring no response. To the extent a response is required, Defendant denies the

 3   allegations therein.

 4          68.     In response to paragraph 68 of the Complaint, the allegations therein are a legal

 5   conclusion requiring no response. To the extent a response is required, Defendant denies the

 6   allegations therein.

 7          69.     In response to paragraph 69 of the Complaint, the allegations therein are a legal

 8   conclusion requiring no response. To the extent a response is required, Defendant denies the

 9   allegations therein.

10          70.     In response to paragraph 70 of the Complaint, the allegations therein are a legal

11   conclusion requiring no response. To the extent a response is required, Defendant denies the

12   allegations therein.

13          71.     In response to paragraph 71 of the Complaint, the allegations therein are a legal

14   conclusion requiring no response. To the extent a response is required, Defendant denies the

15   allegations therein.

16          72.     In response to paragraph 72 of the Complaint, Defendant denies the allegations

17   therein.

18          73.     In response to paragraph 73 of the Complaint, Defendant denies the allegations

19   therein.

20          74.     In response to paragraph 74 of the Complaint, Defendant admits that as of February

21   6, 2015, Defendant knew that Beamreach had cash on hand to continue operations through

22   approximately April 2016 with a fully subscribed Series D Offering. Defendant denies the

23   remaining allegations therein.

24          75.     In response to paragraph 75 of the Complaint, Beamreach’s valuations are

25   contained in the offering documents that speak for themselves. Defendant denies the remaining

26   allegations therein.

27
      DEFENDANT’S ANSWER TO                                           BAKER & HOSTETLER LLP
      PLAINTIFFS’ COMPLAINT - 9                                       999 Third Avenue, Suite 3600
      Case No. 2:18-CV-1773                                           Seattle, WA 98104-4040
                                                                      Telephone: (206) 332-1380
                Case 2:18-cv-01773-RSM Document 31 Filed 06/20/19 Page 10 of 22



 1          76.      In response to paragraph 76 of the Complaint, Defendant admits that as of the

 2   beginning date of the Series D Offering, it knew that Beamreach had no revenue and that

 3   Beamreach had Memoranda of Understanding with prospective customers, which had expired on

 4   December 31, 2014. Defendant denies the remaining allegations therein.

 5          77.      In response to paragraph 77 of the Complaint, Defendant denies the allegations

 6   therein.

 7          78.      In response to paragraph 78 of the Complaint, Defendant denies the allegations

 8   therein.

 9          79.      In response to paragraph 79 of the Complaint, Defendant admits the allegations

10   therein.

11          80.      In response to paragraph 80 of the Complaint, Defendant denies the allegations

12   therein.

13          81.      In response to paragraph 81 of the Complaint, Defendant denies the allegations

14   therein.

15          82.      In response to paragraph 82 of the Complaint, Defendant denies the allegations

16   therein.

17          83.      In response to paragraph 83 of the Complaint, Defendant admits that Beamreach

18   agreed to a financing deal with Opus Bank in or around December 2014. Defendant denies the

19   remaining allegations therein.

20          84.      In response to paragraph 84 of the Complaint, Defendant admits that Beamreach

21   agreed to a financing deal with Opus Bank for debt financing. The terms of that agreement speak

22   for themselves. Defendant denies the remaining allegations therein.

23          85.      In response to paragraph 85 of the Complaint, Defendant admits the allegations in

24   subparts (a) and (b). Defendant denies the remaining allegations therein.

25          86.      In response to paragraph 86 of the Complaint, Defendant denies the allegations

26   therein.

27
      DEFENDANT’S ANSWER TO                                           BAKER & HOSTETLER LLP
      PLAINTIFFS’ COMPLAINT - 10                                      999 Third Avenue, Suite 3600
      Case No. 2:18-CV-1773                                           Seattle, WA 98104-4040
                                                                      Telephone: (206) 332-1380
                Case 2:18-cv-01773-RSM Document 31 Filed 06/20/19 Page 11 of 22



 1          87.      In response to paragraph 87 of the Complaint, Defendant denies the allegations

 2   therein.

 3          88.      In response to paragraph 88 of the Complaint, Defendant lacks information

 4   regarding the allegations therein and therefore denies same.

 5          89.      In response to paragraph 89 of the Complaint, Defendant denies the allegations

 6   therein.

 7          90.      In response to paragraph 90 of the Complaint, Defendant lacks information

 8   regarding the allegations therein and therefore denies same.

 9          91.      In response to paragraph 91 of the Complaint, Defendant lacks information

10   regarding the allegations therein and therefore denies same.

11          92.      In response to paragraph 92 of the Complaint, Defendant lacks information

12   regarding the allegations therein and therefore denies same.

13          93.      In response to paragraph 93 of the Complaint, Defendant denies the allegations

14   therein.

15          94.      In response to paragraph 94 of the Complaint, Defendant admits that while it was

16   engaged with Beamreach, Beamreach did not have cash reserves exceeding 15 months and would

17   require additional sources of funds thereafter. Defendant denies the remaining allegations therein.

18          95.      In response to paragraph 95 of the Complaint, Defendant denies the allegations

19   therein.

20          96.      In response to paragraph 96 of the Complaint, Defendant denies the allegations

21   therein.

22          97.      In response to paragraph 97 of the Complaint, the terms of the Fifth Amendment to

23   the Opus Bank agreement speaks for themselves. Defendant denies the remaining allegations.

24          98.      In response to paragraph 98 of the Complaint, Defendant admits the allegations

25   therein.

26

27
      DEFENDANT’S ANSWER TO                                            BAKER & HOSTETLER LLP
      PLAINTIFFS’ COMPLAINT - 11                                       999 Third Avenue, Suite 3600
      Case No. 2:18-CV-1773                                            Seattle, WA 98104-4040
                                                                       Telephone: (206) 332-1380
                Case 2:18-cv-01773-RSM Document 31 Filed 06/20/19 Page 12 of 22



 1          99.      In response to paragraph 99 of the Complaint, Defendant denies the allegations

 2   therein.

 3          100.     In response to paragraph 100 of the Complaint, Defendant denies the allegations

 4   therein.

 5          101.     In response to paragraph 101 of the Complaint, Defendant lacks information

 6   regarding the allegations therein and therefore denies same.

 7          102.     In response to paragraph 102 of the Complaint, Defendant admits that by November

 8   2016, Defendant knew that Beamreach required additional sources of funds and would be forced

 9   to sell the company or refinance the Opus loan by March 31, 2017. Defendant denies the remaining

10   allegations therein.

11          103.     In response to paragraph 103 of the Complaint, Defendant denies the allegations

12   therein.

13          104.     In response to paragraph 104 of the Complaint, Defendant denies the allegations

14   therein.

15          105.     In response to paragraph 105 of the Complaint, Defendant denies the allegations

16   therein.

17          106.     In response to paragraph 106 of the Complaint, Defendant denies the allegations

18   therein.

19          107.     In response to paragraph 107 of the Complaint, Defendant denies the allegations

20   therein.

21          108.     In response to paragraph 108 of the Complaint, Defendant denies the allegations

22   therein.

23          109.     In response to paragraph 109 of the Complaint, Defendant denies the allegations

24   therein.

25

26

27
      DEFENDANT’S ANSWER TO                                           BAKER & HOSTETLER LLP
      PLAINTIFFS’ COMPLAINT - 12                                      999 Third Avenue, Suite 3600
      Case No. 2:18-CV-1773                                           Seattle, WA 98104-4040
                                                                      Telephone: (206) 332-1380
                Case 2:18-cv-01773-RSM Document 31 Filed 06/20/19 Page 13 of 22



 1          110.     In response to paragraph 110 of the Complaint, Defendant admits that Beamreach

 2   filed for Chapter 7 bankruptcy protection in or around February 2017. Defendant denies the

 3   remaining allegations therein.

 4          111.     In response to paragraph 111 of the Complaint, Defendant admits that Plaintiffs

 5   were clients of Defendant. Defendant denies the remaining allegations therein.

 6          112.     In response to paragraph 112 of the Complaint, Defendant lacks information

 7   regarding the allegations therein and therefore denies same.

 8          113.     In response to paragraph 113 of the Complaint, Defendant lacks information

 9   regarding the allegations therein and therefore denies same.

10          114.     In response to paragraph 114 of the Complaint, Defendant denies the allegations

11   therein.

12          115.     In response to paragraph 115 of the Complaint, Defendant denies the allegations

13   therein.

14          116.     In response to paragraph 116 of the Complaint, Defendant admits that Plaintiffs

15   invested in Beamreach. Defendant denies the remaining allegations therein.

16          117.     In response to paragraph 117 of the Complaint, Defendant denies the allegations

17   therein.

18          118.     In response to paragraph 118 of the Complaint, Defendant admits that on or about

19   November 15, 2016, Ginzkey invested $89,214.75 in a Beamreach note offering. Defendant

20   denies the remaining allegations therein.

21          119.     In response to paragraph 119 of the Complaint, Defendant denies the allegations

22   therein.

23          120.     In response to paragraph 120 of the Complaint, Defendant admits that Fitzgerald

24   invested $12,745 in a Beamreach note offering. Defendant denies the remaining allegations

25   therein.

26

27
      DEFENDANT’S ANSWER TO                                           BAKER & HOSTETLER LLP
      PLAINTIFFS’ COMPLAINT - 13                                      999 Third Avenue, Suite 3600
      Case No. 2:18-CV-1773                                           Seattle, WA 98104-4040
                                                                      Telephone: (206) 332-1380
                Case 2:18-cv-01773-RSM Document 31 Filed 06/20/19 Page 14 of 22



 1          121.     In response to paragraph 121 of the Complaint, Defendant lacks information

 2   regarding the allegations therein and therefore denies same.

 3          122.     In response to paragraph 122 of the Complaint, Defendant admits that on or about

 4   April 10, 2019, Donner invested $149,940 in the Beamreach Series D offering. Defendant denies

 5   the remaining allegations therein.

 6          123.     In response to paragraph 123 of the Complaint, Defendant admits that on or about

 7   October 20, 2016, Donner invested $100,459 in a Beamreach note offering. Defendant denies the

 8   remaining allegations therein.

 9          124.     In response to paragraph 124 of the Complaint, Defendant admits that Plaintiffs

10   purport to bring this action as a class action but denies that the Court should certify a class or

11   subclasses. Defendant denies the remaining allegations therein.

12          125.     In response to paragraph 125 of the Complaint, Defendant denies the allegations

13   therein.

14          126.     In response to paragraph 126 of the Complaint, Defendant denies the allegations

15   therein.

16          127.     In response to paragraph 127 of the Complaint, Defendant denies the allegations

17   therein.

18          128.     In response to paragraph 128 of the Complaint, Defendant lacks information

19   regarding the allegations therein and therefore denies same.

20          129.     In response to paragraph 129 of the Complaint, Defendant denies the allegations

21   therein.

22          130.     In response to paragraph 130 of the Complaint, Defendant denies the allegations

23   therein.

24

25

26

27
      DEFENDANT’S ANSWER TO                                            BAKER & HOSTETLER LLP
      PLAINTIFFS’ COMPLAINT - 14                                       999 Third Avenue, Suite 3600
      Case No. 2:18-CV-1773                                            Seattle, WA 98104-4040
                                                                       Telephone: (206) 332-1380
                Case 2:18-cv-01773-RSM Document 31 Filed 06/20/19 Page 15 of 22



 1          V.       CLAIMS
                                               COUNT I
 2                     Donner, Cerf, and Fitzgerald and Series D Sub Class v. NSC
 3                                          NEGLIGENCE
            131.     In response to paragraph 131 of the Complaint, Defendant restates its answers to
 4
     paragraphs 1 through 130 of the Complaint as if fully set forth herein.
 5
            132.     In response to paragraph 132 of the Complaint, the allegations therein are a legal
 6
     conclusion requiring no response. To the extent a response is required, Defendant denies the
 7
     allegations therein.
 8
            133.     In response to paragraph 133 of the Complaint, Defendant admits that it has a
 9
     manual that provides guidelines and obligations applicable to NSC in connection with acting as a
10
     placement agent and in performing due diligence on private placement offerings.
11
            134.     In response to paragraph 134 of the Complaint, the allegations therein are a legal
12
     conclusion requiring no response. To the extent a response is required, Defendant denies the
13
     allegations therein.
14
            135.     In response to paragraph 135 of the Complaint, Defendant denies the allegations
15
     therein.
16
            136.     In response to paragraph 136 of the Complaint, Defendant denies the allegations
17
     therein.
18
            137.     In response to paragraph 137 of the Complaint, Defendant denies the allegations
19
     therein.
20
            138.     In response to paragraph 138 of the Complaint, Defendant admits it had a
21
     reasonable basis to conclude that Beamreach was a suitable investment for investors and that it
22
     had conducted adequate due diligence and adequately disclosed the risks and rewards of the
23
     Beamreach offering. Defendant denies the remaining allegations therein.
24
            139.     In response to paragraph 139 of the Complaint, Defendant denies the allegations
25
     therein.
26

27
      DEFENDANT’S ANSWER TO                                            BAKER & HOSTETLER LLP
      PLAINTIFFS’ COMPLAINT - 15                                       999 Third Avenue, Suite 3600
      Case No. 2:18-CV-1773                                            Seattle, WA 98104-4040
                                                                       Telephone: (206) 332-1380
                Case 2:18-cv-01773-RSM Document 31 Filed 06/20/19 Page 16 of 22



 1          140.     In response to paragraph 140 of the Complaint, Defendant denies the allegations

 2   therein.

 3          141.     In response to paragraph 141 of the Complaint, Defendant denies the allegations

 4   therein.

 5          142.     In response to paragraph 142 of the Complaint, Defendant denies the allegations

 6   therein.
                                                COUNT II
 7                                   Donner and Series D-1 Class v. NSC
 8                                           NEGLIGENCE
            143.     In response to paragraph 143 of the Complaint, Defendant restates its answers to
 9
     Paragraphs 1 through 129 of the Complaint as if fully set forth herein.
10
            144.     In response to paragraph 144 of the Complaint, the allegations therein are a legal
11
     conclusion requiring no response. To the extent a response is required, Defendant denies the
12
     allegations therein.
13
            145.     In response to paragraph 145 of the Complaint, Defendant denies the allegations
14
     therein.
15
            146.     In response to paragraph 146 of the Complaint, the allegations therein are a legal
16
     conclusion requiring no response. To the extent a response is required, Defendant denies the
17
     allegations therein.
18
            147.     In response to paragraph 147 of the Complaint, Defendant denies the allegations
19
     therein.
20
            148.     In response to paragraph 148 of the Complaint, Defendant denies the allegations
21
     therein.
22
            149.     In response to paragraph 149 of the Complaint, Defendant denies the allegations
23
     therein.
24
            150.     In response to paragraph 150 of the Complaint, Defendant admits it had a
25
     reasonable basis to conclude that Beamreach was a suitable investment for investors and that it
26

27
      DEFENDANT’S ANSWER TO                                            BAKER & HOSTETLER LLP
      PLAINTIFFS’ COMPLAINT - 16                                       999 Third Avenue, Suite 3600
      Case No. 2:18-CV-1773                                            Seattle, WA 98104-4040
                                                                       Telephone: (206) 332-1380
                Case 2:18-cv-01773-RSM Document 31 Filed 06/20/19 Page 17 of 22



 1   had conducted adequate due diligence and adequately disclosed the risks and rewards of the

 2   Beamreach offering. Defendant denies the remaining allegations therein.

 3          151.     In response to paragraph 151 of the Complaint, Defendant denies the allegations

 4   therein.

 5          152.     In response to paragraph 152 of the Complaint, Defendant denies the allegations

 6   therein.

 7          153.     In response to paragraph 153 of the Complaint, Defendant denies the allegations

 8   therein.

 9          154.     In response to paragraph 154 of the Complaint, Defendant denies the allegations

10   therein.
                                                COUNT III
11                           Ginzkey and Fitzgerald Series D-2 Sub Class v. NSC
12                                            NEGLIGENCE
            155.     In response to paragraph 155 of the Complaint, Defendant restates its answers to
13
     paragraphs 1 through 129 of the Complaint as if fully set forth herein.
14
            156.     In responses to paragraph 156 of the Complaint, the allegations therein are a legal
15
     conclusion requiring no response. To the extent a response is required, Defendant denies the
16
     allegations therein.
17
            157.     In response to paragraph 157 of the Complaint, Defendant denies the allegations
18
     therein.
19
            158.     In response to paragraph 158 of the Complaint, the allegations therein are a legal
20
     conclusion requiring no response. To the extent a response is required, Defendant denies the
21
     allegations therein.
22
            159.     In response to paragraph 159 of the Complaint, Defendant denies the allegations
23
     therein.
24
            160.     In response to paragraph 160 of the Complaint, Defendant denies the allegations
25
     therein.
26

27
      DEFENDANT’S ANSWER TO                                             BAKER & HOSTETLER LLP
      PLAINTIFFS’ COMPLAINT - 17                                        999 Third Avenue, Suite 3600
      Case No. 2:18-CV-1773                                             Seattle, WA 98104-4040
                                                                        Telephone: (206) 332-1380
                Case 2:18-cv-01773-RSM Document 31 Filed 06/20/19 Page 18 of 22



 1          161.     In response to paragraph 161 of the Complaint, Defendant denies the allegations

 2   therein.

 3          162.     In response to paragraph 162 of the Complaint, Defendant admits it had a

 4   reasonable basis to conclude that Beamreach was a suitable investment for investors and that it

 5   had conducted adequate due diligence and adequately disclosed the risks and rewards of the

 6   Beamreach offering. Defendant denies the remaining allegations therein.

 7          163.     In response to paragraph 163 of the Complaint, Defendant denies the allegations

 8   therein.

 9          164.     In response to paragraph 164 of the Complaint, Defendant denies the allegations

10   therein.

11          165.     In response to paragraph 165 of the Complaint, Defendant denies the allegations

12   therein.

13          166.     In response to paragraph 166 of the Complaint, Defendant denies the allegations

14   therein.
                                                COUNT IV
15                     Donner, Fitzgerald, Ginzkey, Cerf and Beamreach Class v. NSC
16                                       UNJUST ENRICHMENT
            167.     In response to paragraph 167 of the Complaint, Defendant restates its answers to
17
     paragraphs 1 through 130 of the Complaint as if fully set forth herein.
18
            168.     In response to paragraph 168 of the Complaint, Defendant denies the allegations
19
     therein.
20
            169.     In response to paragraph 169 of the Complaint, Defendant denies the allegations
21
     therein.
22
            170.     In response to paragraph 170 of the Complaint, Defendant denies the allegations
23
     therein.
24
            171.     In response to paragraph 171 of the Complaint, Defendant denies the allegations
25
     therein.
26

27
      DEFENDANT’S ANSWER TO                                            BAKER & HOSTETLER LLP
      PLAINTIFFS’ COMPLAINT - 18                                       999 Third Avenue, Suite 3600
      Case No. 2:18-CV-1773                                            Seattle, WA 98104-4040
                                                                       Telephone: (206) 332-1380
                Case 2:18-cv-01773-RSM Document 31 Filed 06/20/19 Page 19 of 22



 1          172.     In response to paragraph 172 of the Complaint, Defendant denies the allegations

 2   therein.

 3          173.     In response to paragraph 173 of the Complaint, Defendant denies the allegations

 4   therein.

 5          174.     In response to paragraph 174 of the Complaint, Defendant denies the allegations

 6   therein.

 7                                      AFFIRMATIVE DEFENSES

 8          Defendant asserts the following affirmative defenses:

 9          1.       Plaintiffs have failed to state a claim;

10          2.       The action is not a proper class.          Specifically, Plaintiffs are not adequate

11   representatives of any purported class; their claims are not typical; common questions of law or

12   fact affecting the individual members of the class do not predominate; a class action is neither

13   manageable nor superior; and/or there is no ascertainable class with a community of interest;

14          3.       Any acts and/or omissions alleged on the part of Defendant were not the factual,

15   legal, or proximate cause of Plaintiffs’ alleged injuries and damages, if any;

16          4.       Plaintiffs’ causes of action are barred, in whole or in part, by the doctrines of

17   estoppel, waiver, release, laches, or consent;

18          5.       Plaintiffs’ causes or action are barred, in whole or in part, due to assumption of risk;

19          6.       Plaintiffs’ alleged injuries and damages, if any, were directly caused in full or in

20   part by Plaintiffs’ own negligence, and/or that of a third party for which Defendant bears no

21   responsibility, including Beamreach. As a result, Defendant’s percentage of negligence, fault,

22   and/or liability, if any, is comparatively reduced;

23          7.       Plaintiffs’ alleged injuries and damages, if any, were the result of a supervening

24   and/or intervening causes, which actions bar, preclude and/or diminish Plaintiffs’ recovery against

25   Defendant;

26          8.       Defendant’s actions were in good faith;

27
      DEFENDANT’S ANSWER TO                                                BAKER & HOSTETLER LLP
      PLAINTIFFS’ COMPLAINT - 19                                           999 Third Avenue, Suite 3600
      Case No. 2:18-CV-1773                                                Seattle, WA 98104-4040
                                                                           Telephone: (206) 332-1380
            Case 2:18-cv-01773-RSM Document 31 Filed 06/20/19 Page 20 of 22



 1          9.     Plaintiffs’ damages, if any, should be reduced to the extent they failed to mitigate

 2   damages;

 3          10.    Plaintiffs’ claims are barred due to unclean hands;

 4          11.    Plaintiffs’ unjust enrichment claims fail because the parties had a written contract

 5   (broker agreement), which Defendant complied with;

 6          12.    Defendant fully and adequately disclosed the risks and rewards of the Beamreach

 7   investment; and

 8          13.    Plaintiffs’ claims are barred to the extent they are not the real party in interest.

 9   Defendant reserves its right to amend or supplement this Answer with additional affirmative

10   defenses.

11                                       PRAYER FOR RELIEF

12          WHEREFORE, Defendant prays for relief as follows:

13          1.     That the Complaint be dismissed with prejudice;

14          2.     That Plaintiffs take nothing by way of the Complaint;

15          3.     That Plaintiffs’ prayer for relief be denied;

16          4.     That judgment be entered in favor of Defendant and against Plaintiffs;

17          5.     For costs of suit incurred herein, including attorney fees and expenses; and

18          6.     For such other and further relief as the Court deems just and proper.

19

20

21

22

23

24

25

26

27
      DEFENDANT’S ANSWER TO                                              BAKER & HOSTETLER LLP
      PLAINTIFFS’ COMPLAINT - 20                                         999 Third Avenue, Suite 3600
      Case No. 2:18-CV-1773                                              Seattle, WA 98104-4040
                                                                         Telephone: (206) 332-1380
          Case 2:18-cv-01773-RSM Document 31 Filed 06/20/19 Page 21 of 22



 1       DATED this 20th day of June, 2019.

 2                                            Respectfully submitted,
 3                                            BAKER & HOSTETLER LLP
 4
                                              s/ Douglas W. Greene
 5                                            s/ James R. Morrison
 6                                            Douglas W. Greene, WSBA #22844
                                              James R. Morrison, WSBA #43043
 7                                            999 Third Avenue, Suite 3600
                                              Seattle, Washington 98104
 8                                            Tel: (206) 332-1380
                                              Fax: (206) 624-7317
 9                                            Email: dgreene@bakerlaw.com
10                                            Email: jmorrison@bakerlaw.com

11
                                              s/ Daniel J. Buzzetta
12                                            Daniel J. Buzzetta (pro hac vice)
                                              45 Rockefeller Plaza
13                                            New York, NY 10111
                                              Tel: (212) 589-4236
14                                            Fax: (212) 589-4201
15                                            Email: dbuzzetta@bakerlaw.com

16                                            Attorneys for Defendant
                                              National Securities Corporation
17

18

19

20

21

22

23

24

25

26

27
     DEFENDANT’S ANSWER TO                                       BAKER & HOSTETLER LLP
     PLAINTIFFS’ COMPLAINT - 21                                  999 Third Avenue, Suite 3600
     Case No. 2:18-CV-1773                                       Seattle, WA 98104-4040
                                                                 Telephone: (206) 332-1380
             Case 2:18-cv-01773-RSM Document 31 Filed 06/20/19 Page 22 of 22



 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that on June 20, 2019, I electronically filed the foregoing DEFENDANT

 3   NATIONAL SECURITIES CORPORATION’S ANSWER TO PLAINTIFFS’ COMPLAINT

 4   with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

 5   to the following:

 6    David P. Neuman, WSBA #48176
 7    Israels Neuman PLC
      10900 NE 8th Street, Suite 100
 8    PMB #155
      Bellevue, Washington 98004
 9    Tel: (206) 795-5798
      Email: dave@israelsneuman.com
10

11    Alexander N. Loftus, pro hac vice pending
      Joseph Wojciechowski, pro hac vice pending
12    Jeffrey Dorman, Esq., pro hac vice pending
      Ryan Moore, Esq., pro hac vice pending
13    Stoltmann Law Offices
      233 S. Wacker, 84th Floor
14    Chicago, IL 60606
15    Tel: (312) 332-4200
      Email: alex@stoltlaw.com
16    joe@stoltlaw.com
      jeff@stoltlaw.com
17    ryan@stoltlaw.com
18
      Joshua B. Kons, Esq.
19    Law Offices of Joshua B. Kons, LLC
      939 West North Avenue, Suite 750
20    Chicago, IL 60642
      Tel: (312) 757-2272
21    joshuakons@konslaw.com
22
      Attorneys for Plaintiffs
23
                                                 s/ Serita Smith
24
                                                 Serita Smith
25                                               Assistant to Douglas W. Greene
                                                 and James R. Morrison
26

27
      DEFENDANT’S ANSWER TO                                          BAKER & HOSTETLER LLP
      PLAINTIFFS’ COMPLAINT - 22                                     999 Third Avenue, Suite 3600
      Case No. 2:18-CV-1773                                          Seattle, WA 98104-4040
                                                                     Telephone: (206) 332-1380
